FILED

raw Or
UNITED STATES DISTRICT COURT JAN -3 2020
FOR THE DISTRICT OF COLUMBIA Clerk, U.S. District and
, Bankruptcy Courts
KURT R. MADSEN, )
)
Plaintiff, )
) Civil Action No.: 1:19-cv-03330 (UNA)
V. )
)
UNITED STATES OF AMERICA, )
)
Defendant. )
MEMORANDUM OPINION

 

This matter is before the court on its initial review of plaintiff's pro se complaint and
application for leave to proceed in forma pauperis. The court will grant the in forma pauperis
application and dismiss the case pursuant to 28 U.S.C. §§ 1915A(b)(1) and 1915(e)(2)(B)(i), by
which the court is required to dismiss a case if it determines that the action is frivolous.

“A complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to
relief that is plausible on its face.”” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.
Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A complaint that lacks “an arguable basis either in
law or in fact” is frivolous. Neitzke v. Williams, 490 U.S. 319, 325 (1989).

Plaintiff is a prisoner currently designated to the Central Detention Facility, located in the
District of Columbia. He sues the United States for various constitutional and statutory violations.
Although the complaint is difficult to follow, it seems to challenge criminal proceedings brought
in state courts in Washington and Virginia, and in the Superior Court of the District of Columbia.
He seeks monetary damages. Plaintiff fails to provide any colorable factual bases for his claims.
The complaint is rambling, and the allegations are indeterminate, including postulations that [sic]

“the District of Columbia is not a government. It is not a sovereign. It is a corrupt organization.
I
The United States governments contain only 3 three sovereign[]s.” He also alleges that “the El
Salvadorians control the construction sites,” and that “the traitors and invad[e]rs control the
legislative, executive, and judicial power.”

A federal district court lacks jurisdiction to review the decisions of a state court, see
Richardson v. District of Columbia Court of Appeals, 83 F.3d 1513, 1514 (D.C. Cir. 1996) (citing
District of Columbia v. Feldman, 460 U.S. 462, 476 (1983) and Rooker v. Fidelity Trust Co., 263
U.S. 413 (1923), aff'd, No. 94-5079, 1994 WL 474995 (D.C. Cir. 1994), cert. denied, 513 U.S.
1150 (1995)), and cannot grant relief against the United States without a waiver of sovereign
immunity, Dalehite v. United States, 346 U.S. 15, 30 (1953). Such a waiver, moreover, must be
clear and unequivocal. United States v. Mitchell, 445 U.S. 535, 538 (1980) (citation omitted). A
waiver of sovereign immunity “must be unequivocally expressed in statutory text, and [it cannot]
be implied.” Zane v. Pena, 518 U.S. 187, 192 (1996) (citations omitted). Finally, a court may
dismiss a complaint as frivolous “when the facts alleged rise to the level of the irrational or the
wholly incredible,” Denton v. Hernandez, 504 U.S. 25, 33 (1992), or “postulat[e] events and
circumstances of a wholly fanciful kind,” Crisafi v. Holland, 655 F.2d 1305, 1307-08 (D.C. Cir.
1981).

The instant complaint fails for all of these reasons. The court will, accordingly, dismiss

the action. A separate order accompanies this memorandum opinion.

Gels bm

Date: Dec.) 30] 4 poi States District Judge